    Case 20-31476-hdh11 Doc 1537 Filed 11/10/20                      Entered 11/10/20 15:13:23             Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.



Signed November 10, 2020                                                 United States Bankruptcy Judge
______________________________________________________________________


                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

     IN RE:                                                   §             Chapter 11
                                                              §
     TUESDAY MORNING                                          §             CASE NO. 20-31476-HDH-11
     CORPORATION, et al.1                                     §
                                                              §             Jointly Administered
                                                              §
             DEBTORS.                                         §             Final Hearing Set
                                                              §             November 10, 2020 at 1:30 P.M.

            AGREED ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY TO
                      PROCEED WITH STATE COURT LITIGATION
                             (Pertains to Docket No. 565)

             On August 7, 2020, Eleanor L. Prink (“Prink”), a personal injury claimant, filed her

     Motion for Relief from Automatic Stay to Proceed with State Court Litigation against the Debtor’s

     Liability Insurance Coverage and Non-Debtor Defendants [Docket No. 565] (the “Motion”). The

     Debtor, Tuesday Morning, Inc. (the “Debtor”)2, filed a timely response in opposition. The Court set


     1
       The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number include: Tuesday Morning Corporation (8532) (“TM Corp.”); TMI Holdings, Inc. (6658) (“TMI Holdings”);
     Tuesday Morning, Inc. (2994) (“TMI”); Friday Morning, LLC (3440) (“FM LLC”); Days of the Week, Inc. (4231)
     (“DOTW”); Nights of the Week, Inc. (7141) (“NOTW”); and Tuesday Morning Partners, Ltd. (4232) (“TMP”). The
     location of the Debtors’ service address is 6250 LBJ Freeway, Dallas, TX 75240.
     2
       As used herein, the term “Debtor” also includes any of the other Debtors in these Chapter 11 cases.

     AGREED ORDER GRANTING RELIEF FROM AUTOMATIC STAY - Page 1
     DM# 488256
Case 20-31476-hdh11 Doc 1537 Filed 11/10/20                Entered 11/10/20 15:13:23          Page 2 of 3




 a final hearing on November 10, 2020 to consider the Motion. In advance of the hearing, Prink and

 the Debtor announced that they had reached agreement (the “Agreement”) regarding the resolution

 of the Motion and the consensual termination of the automatic stay as to Prink’s claim.

        The terms of the Agreement between Prink and the Debtor are set forth below:

        1. Prink is a personal injury claimant who sued the Debtor, among others, in the Circuit

              Court of the State of Oregon, County of Marion, on April 17, 2020, in Case No. 20-CV-

              15747 for bodily injuries alleged suffered at a Tuesday Morning store in Salem, Oregon

              on or about April 21, 2018 (the “Oregon Lawsuit”);

        2. Prink shall have a timely filed, but disputed, general unsecured claim against the Debtor

              for the claims she has asserted in the Oregon Lawsuit (the “Prink Claim”);

        3. The automatic stay of 11 U.S.C. § 362(a) shall terminate as to the Prink Claim and the

              Oregon Lawsuit on the earlier of December 31, 2020 or the Effective Date of the

              Debtor’s Amended Joint Chapter 11 Plan of Reorganization [Docket No. 1494], as it

              may be further amended or modified (the “Plan”);

        4. Upon termination of the automatic stay, as set forth herein, the Oregon Lawsuit may

              resume as to Prink and the Debtor without restriction, subject to applicable Oregon law;

        5. The Debtor and Prink reserve all rights, claims, and defenses in the Oregon Lawsuit.

              This Agreed Order is not intended to compromise, settle, or otherwise affect the rights of

              the Debtor and/or Prink as to the prosecution, trial, appeal, settlement or other resolution

              of the Oregon Lawsuit;

        6. To the extent that Prink recovers from the Debtor in the Oregon Lawsuit by way of

              litigation, settlement, ADR procedure or otherwise, her resulting claim against the

              Debtor, if any, will be treated under the Plan as an allowed Class 5 General Unsecured



 AGREED ORDER GRANTING RELIEF FROM AUTOMATIC STAY - Page 2
 DM# 488256
Case 20-31476-hdh11 Doc 1537 Filed 11/10/20                     Entered 11/10/20 15:13:23             Page 3 of 3




              Claim.3

         The Court has reviewed the parties’ Agreement set forth above. The Court finds that the

 Agreement is an appropriate resolution of the Motion and should be approved.

         Good cause appearing, it therefore ORDERED that:

         1.       The Agreement is approved;

         2.       The Motion is hereby granted as modified by the Agreement; and

         3.       This Agreed Order is final.

                                           *** END OF ORDER***

                                                      AGREED AS TO FORM AND CONTENT

                                                      WHITAKER CHALK SWINDLE & SCHWARTZ PLLC

                                                      /s/ Robert A. Simon
                                                      Robert A. Simon
                                                      Texas Bar No. 18390000
                                                      301 Commerce Street, Suite 3500
                                                      Fort Worth, Texas 76102
                                                      Telephone: (817) 878-0543
                                                      Facsimile: (817) 878-0501
                                                      rsimon@whitakerchalk.com
                                                      Attorneys for Eleanor L. Prink

                                                      HAYNES & BOONE, LLP

                                                      /s/ Jarom J. Yates
                                                      Jarom J. Yates
                                                      Texas Bar No. 24071134
                                                      2323 Victory Avenue, Suite 700
                                                      Dallas, Texas 75219
                                                      Telephone: (214) 651-5000
                                                      Facsimile: (214) 651-5940
                                                      jarom.yates@haynesboone.com
                                                      Attorneys for the Debtor




 3
   If the numbering of Classes changes in any amendment or modification to the Plan, the resulting Prink claim shall
 be treated the same as the claims that are in Class 5 under the current iteration of the Plan [Docket No. 1494].

 AGREED ORDER GRANTING RELIEF FROM AUTOMATIC STAY - Page 3
 DM# 488256
